Me. Justice Figueeas
dissenting.
The undersigned dissents from the opinion rendered by the majority of the court, because from the record it appears that an action was instituted for the performance of an obligation which evidently consisted in the doing of a thing, and in spite of this, the remedy provided to enjoin the *121performance or execution of an apt was demanded and inconsistently allowed, when, for an obligation such as the one claimed, the effectiveness of the judgment to be rendered is fully secured should the action prosecuted prove successful, by the remedy provided in Rule (C) of section 2 of the act passed by the Legislative Assembly of this Island and approved March 1, 1902. Thus, with the least conflict possible, the true harmony that should exist between this act and the Mortgage Law which guarantees the territorial credit is preserved. For these reasons the undersigned is of the opinion that the writ of mandamus applied for should issue and would confine the cautionary measure to Rule (C) of said section 2 of the above mentioned act, whereby the rights of the parties would be fully preserved without prejudice to anyone.